DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
Claims 1-12 are NOT interpreted under 35 USC 112f/6th as “a controller configured to” is defined in the specification as “The controller 11 includes at least one processor, at least one dedicated circuit, or a combination thereof”, therefore indicating specific hardware used to carry out the steps in the claims.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1 is rejected under 35 USC 101. The claim recites the limitation of determining a tendency of behavior of at least one person. The determining limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “a controller,” nothing in the claim precludes the determining step from practically being performed in the human mind. For example, but for the “controller” language, the claim encompasses the user manually determining a human behavior. This limitation is a mental process. The controller is recited at a high level of generality, i.e., as a generic processor performing a generic computer function of processing data (the amount of blank time). This generic processor limitation is no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to the abstract idea.
The claim does not cite an inventive concept. As discussed with respect to Step 2A Prong Two, the additional element in the claim amounts to no more than mere instructions to apply the exception using a generic computer component.
Claim 2 is rejected under 35 USC 101 as this claim just further defines the blank time but is still the mental process above.
Claim 3 is rejected under 35 USC 101 as observing students at a school is still a mental process.
Claim 4 is rejected under 35 USC 101 as it is possible for a person to determine if they think a person is delinquent or not based on how long they have been out of view of the cameras.
Claim 5 is rejected under 35 USC 101 as having a threshold can just mean a person judging if a student has been out of view of a camera for a long time or not.
Claim 6 is rejected under 35 USC 101 as a person can set a threshold in advance mentally such as two minutes.
Claim 7 is rejected under 35 USC 101 as determining if two people are in the blind spot or not can be visually judged and mentally determined easily.
Claim 8 is rejected under 35 USC 101 as a person can judge as well as a computer given certain characteristics whether it is likely one person is a victim and another a perpetrator.
Claim 9 is rejected under 35 USC 101 as the same applies as the above regarding the relationship.
Claim 10 is rejected under 35 USC 101 as a person can judge how long each person has been in a blind spot (i.e. each person’s blank time).
Claim 11 is rejected under 35 USC 101 as a person can make judgements mentally regarding how often people are entering a blind spot.
Claim 12 is rejected under 35 USC 101 as a person can judge as well as a computer given certain characteristics whether a person has a particular tendency.
Claim 13 is rejected under 35 USC 101 for the same reasons as claim 1.
Claim 14 is rejected under 35 USC 101 for the same reasons as claim 2.
Claim 15 is rejected under 35 USC 101 for the same reasons as claim 3.
Claim 16 is rejected under 35 USC 101 for the same reasons as claim 4.
Claim 17 is rejected under 35 USC 101 for the same reasons as claim 5.
Claim 18 is rejected under 35 USC 101 for the same reasons as claim 6.
Claim 19 is rejected under 35 USC 101 for the same reasons as claim 7.
Claim 20 is rejected under 35 USC 101 for the same reasons as claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 12, 13, 14, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okuda et al. (US 20180124360 A1).

Regarding claims 1, 13, and 20, Okuda et al. disclose an information processing method, an information processing apparatus configured to, and information processing system comprising monitor a plurality of persons in a premises by one or more image sensors installed on the premises (monitoring system including a video acquirer, a detector, and a notifier, abstract, [0041]), the information processing apparatus comprising a controller configured to determine a tendency of behavior of at least one person of the plurality of persons according to a length of a blank time, the blank time being a time period during which the at least one person does not appear in an image captured by the one or more image sensors (the alert level may be changed in accordance with an elapsed time (appearance delay time) since the predicted appearance timing, [0052], “the monitoring system 200 detects the entering speed of a target object entering the blind spot behind the shielding object, and predicts the appearance timing of the target object from the blind spot. In step S607, the monitoring system 200 determines whether the target object appears from the blind spot at the predicted appearance timing (predicted appearance time) or within a predetermined time since the appearance timing. If the target object does not appear from the blind spot at the predicted appearance timing or within the predetermined time since the appearance timing, the monitoring system 200 gives an alert in step S609”, [0060], “since the appearance timing of the target object is predicted, it is possible to discover an abnormality such as a fall of a person, an accident, or a criminal act including a drug deal behind the shielding object”, [0061], detects the entering direction of the target object into the blind spot, and predicts the appearance position of the target object from the blind spot based on the detected entering direction. In step S903, the monitoring system 700 determines whether the target object appears at the predicted appearance position at the predicted appearance timing, [0065], since the appearance position is predicted by additionally considering the entering direction of the target object into the blind spot generated by the shielding object, it is possible to discover an abnormality such as a fall of a person, an accident, or a criminal act including a drug deal behind the shielding object, [0066]).

It would have been obvious at the time of the invention to one of ordinary skill in the art the “target object” is “at least one person” as the invention of Okuda et al. is used to determine a fall of a person, and as a drug deal is interpreted as between two humans. 

Regarding claims 2 and 14, Okuda et al. disclose the information processing apparatus and method according to claims 1 and 13. Okuda et al. further disclose the blank time for the at least one person is a time period during which the at least one person is within a blind spot of the one or more image sensors (assume that the predicted appearance timing comes three sec later. In this case, if the target object 210 does not appear again even after a lapse of [3 sec+α sec], it is determined that an abnormality has occurred in the blind spot behind the shielding object 220, and a monitor or the like is alerted, [0046], elapsed time (appearance delay time) since the predicted appearance timing, [0052], determines whether the target object appears from the blind spot at the predicted appearance timing (predicted appearance time) or within a predetermined time since the appearance timing, [0060]).

Regarding claim 12, Okuda et al. disclose the information processing apparatus according to claim 1. Okuda et al. further disclose the controller is configured to determine the tendency of behavior, according to a result of analysis of the image captured during when the at least one person is appearing in the image and a length of the blank time for the at least one person (assume that the predicted appearance timing comes three sec later. In this case, if the target object 210 does not appear again even after a lapse of [3 sec+α sec], it is determined that an abnormality has occurred in the blind spot behind the shielding object 220, and a monitor or the like is alerted, [0046], “the monitoring system 200 detects the entering speed of a target object entering the blind spot behind the shielding object, and predicts the appearance timing of the target object from the blind spot. In step S607, the monitoring system 200 determines whether the target object appears from the blind spot at the predicted appearance timing (predicted appearance time) or within a predetermined time since the appearance timing. If the target object does not appear from the blind spot at the predicted appearance timing or within the predetermined time since the appearance timing, the monitoring system 200 gives an alert in step S609”, [0060], “since the appearance timing of the target object is predicted, it is possible to discover an abnormality such as a fall of a person, an accident, or a criminal act including a drug deal behind the shielding object”, [0061]).

Claim(s) 3 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okuda et al. (US 20180124360 A1) as applied to claim 1 and 13 above, further in view of Lim et al. (“Automated Classroom Monitoring With Connected Visioning System”, 2017).

Regarding claims 3 and 15, Okuda et al. disclose the information processing apparatus and method according to claims 1 and 13. Okuda et al. do not disclose the premises is a premises of a school; and the plurality of persons are students at the school.

Lim et al. teach the premises is a premises of a school; and the plurality of persons are students at the school (In this work, we study the application of IoT for education purpose. Student’s
behavior and performance in the class is always the main concern of every educator. The instructors are responsible to ensure the smoothness of the classroom activities alongside with
monitoring the students’ attendance, attention, and activities like entering or leaving the classroom, can perform automated real-time observation on the student’s behavior through network and react immediately to critical situation if necessary, abstract, It helps to prevent
the sneak out activity where sometimes the instructor could not realize it, Second vital module in the proposed IoT framework is the motion analysis module. This module aims to analyse the
students’ motion and determine if one is entering or leaving the classroom. In order to achieve this, human detection and motion tracking is a must to be implemented, p387). 

Claim(s) 4, 5, 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okuda et al. (US 20180124360 A1) as applied to claim 1 and 13 above, further in view of Bosse et al. (“Development and Validation of an Agent-Based Simulation Model of Juvenile Delinquency”, 2009).

Regarding claims 4 and 16, Okuda et al. disclose the information processing apparatus and method according to claims 1 and 13. Okuda et al. do not disclose the controller is configured to determine, as the tendency of behavior, whether the at least one person has a tendency of delinquency.

Bosse et al. teach the controller is configured to determine, as the tendency of behavior, whether the at least one person has a tendency of delinquency (“See Figure 1 for an overview: the box to the right depicts ‘agent 1’ (which represents a particular pupil). The delinquency of this agent is influenced by its previous delinquency (hence the circular arrow), its individual personality traits shown to the right (i.e., impulsivity, risk-orientedness, and so on, see previous section), and the external factors depicted to the left (i.e., the school, the parents, and a couple of peers, which are represented by a similar model as agent 1)”, p202, Intuitively, a simulation model for juvenile delinquency can be considered accurate when for a given set of pupils (and their personal characteristics) it predicts correctly when which pupil will show delinquent behaviour. To develop an evaluation measure, each pupil is assigned a delinquency score, p203).

Regarding claims 5 and 17, Okuda et al. and Bosse et al. disclose the information processing apparatus according to claims 4 and 16. Okuda et al. and Bosse et al. further teach the controller is configured to determine that the at least one person has the tendency of delinquency when the length of the blank time for the at least one person is equal to or greater than a threshold (Okuda et al., “A monitoring system 200 predicts, based on the speed (V) when the target object 210 enters the blind spot, the timing at which the target object 210 appears again. If the target object 210 does not appear at the predicted timing or even after a predetermined time elapses since the predetermined timing, the monitoring system 200 alerts a monitor or the like.  For example, assume that the predicted appearance timing comes three sec later. In this case, if the target object 210 does not appear again even after a lapse of [3 sec+α sec], it is determined that an abnormality has occurred in the blind spot behind the shielding object 220, and a monitor or the like is alerted. To the contrary, if the target object 210 appears within [3 sec+α sec], the monitoring system 200 determines that no abnormality has occurred behind the shielding object 220, and does not alert the monitor or the like. This can readily discover an event such as a fall of a person or an accident or an abnormality such as a criminal act including a drug deal behind the shielding object 220.” [0045]-[0046] [predicted timing = threshold]; Bosse et al., “The simulation yields a real value for the delinquency, while the abstracted actual data is a binary value (0 or 1). To compare them, a specific threshold for the simulated delinquency has to be used above which an agent is considered to be delinquent. This threshold has a different optimal value for each variation of the model. Therefore, the correctness of a specific variant of the model is actually the highest accuracy for all
values of the threshold. Thus, if the accuracy of a model variation is reported, the threshold at which this accuracy is reached has to be mentioned as well”, p204).

Note: Potentially Allowable Subject Matter
Claims 6 and 18 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and upon overcoming the 35 USC 103 rejections.
Claims 7-11 and 19 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and upon overcoming the 35 USC 103 rejections. In particular, Bosse et al. (“Development and Validation of an Agent-Based Simulation Model of Juvenile Delinquency”, 2009) as applied to claim 4 above, partly teach when a first person and a second person of the plurality of persons have been determined as the at least one person to have the tendency of delinquency and a first blank time overlaps with a second blank time, the first blank time being the blank time for the first person, the second blank time being the blank time for the second person, the controller is configured to estimate a relationship between the first person and the second person with reference to the tendency of behavior determined (The model describes the influences of several personal characteristics, as well as the influences of other peers, external factors depicted to the left (i.e., the school, the parents, and a couple of peers, The behaviour of each agent is influenced both by individual characteristics and by the relationship with up to 12 other agents in their network (which differs per agent), p202, In the simulation experiments, the delinquency of a large number of agents is calculated according to a set of formulae that determine how the delinquency of an individual agent is influenced by its own delinquency in the previous year, its personal characteristics, its peers and the delinquency of its peers, p203).

While Zhang et al. (“Recent Advances in Video Analytics for Rail Network Surveillance for Security, Trespass and Suicide Prevention—A Survey” 2022) teach the remainder of the claim, the reference does not predate this application: Person re-identification (Re-ID) [92–94] aims at identifying a person across nonoverlapping cameras and different modalities. It is also used for identifying an individual who passes through blind spots and re-appears in the coverage of the same camera. It serves various security purposes such as online tracking of individuals over multiple nonoverlapping cameras and searching by a query from several cameras’ recorded video data, p19, Interactions. These involve interactions among multiple individuals and objects. These can be classified into human–object, human–human and human–object–human interactions. The human–object interaction deals with recognising the interaction of a human with an object, for instance, an individual abandoning an object or loitering. An
individual interacting with another is human–human, such as a brawl. The interaction
between two humans and an object leads to human–object–human activity, such as
stealing a bag from another individual, p20, Figure 25. Event prediction in a blind zone [180]. This figure shows an example of two persons leaving the coverage of two different cameras (orange and green) and entering a blind zone. The video analytics system would predict and display the most probable trajectory of these individuals. The same concept could be used for the prediction of complex events such as criminal activity, possibly giving an operator extra time to respond, 
    PNG
    media_image1.png
    190
    382
    media_image1.png
    Greyscale
, p30.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: CN110443152A Machine Translation 2019 (A method of predicting and managing student behavior based on situational early warning If the distance between the two adjacent students is in an unsafe state, the student will be marked and warned to solve school violence and school bullying the situational actions include the facial expressions of the students, the body movements of the students, and the distance between two adjacent students normal state, intimate state, dispute state, fighting state and close state of men and women; Preset locations are collected and analyzed within a preset period of time; If the first character and the second character are in the normal state and the intimate state, set a green mark frame, if the first character and the second character are in a dispute state, set a yellow mark frame, if the first character and the secondcharacter are in a fighting state If you are close to a man or a woman, set it as a red mark box; According to the movement and direction of travel of the person, the camera in the direction of travel is called to track and shoot the person; Everyone's facial tags and body movements are used to predict the situation to avoid school violence and school bullying); “Smart Surveillance System for Detecting Interpersonal Crime” 2016: (We propose information processing techniques for CCTV based surveillance systems employed in (a) work environments and (b) public places and transport, for automated identification of scenes of inter-personal crime Definition of a critical situation (i) In a Work Environment: We shall define a critical situation as any sensitive situation that could possibly lead to a legal investigation (hence needs to be documented). These subroutines involve speech and image processing in conjunction to detect critical instances. Once enough baseline deviation is flagged Once it has been established that the person is not alone, we refine our analysis to identifying the number of people, their gender and other characteristics. We make use of human detection [12,13], gesture recognition and motion detection[14], and emotion detection The preliminary indicators for instance can be: rapid and jerky movements (in addition to ”excited” audio signature) between individuals closer than a particular safe proximity The blobs of the two individuals coalesce, in which case the KF is still able to resolve them accurately after their separation. Close proximity encounters, like when centroids of the overlapping blobs converge, can be a preliminary flag for a trigger for critical situation); “Human Activity Detection and Recognition for Video Surveillance” 2004: The view volumes of different cameras can be disjoint or partially overlap. Under this scenario, we would
like to automatically detect and track the activities and interaction of people in the scene, represent these activities efficiently, and classify the activities into benign (normal) and potentially dangerous (suspicious) categories The object position is propagated in time using the instantaneous velocity and acceleration recorded in the state vector. The predictions are validated against the image observation (i.e., consistent color and texture signatures over
time). If tracking is lost due to scene clutter or the tracked object moving out of the camera’s field-of-view, alternate hypotheses are formulated. These alternate hypotheses can be based on the object’s signature discovered from a search in the reduced-resolution image over a wider image area, or formulated from the query result of the master fusion station in Fig. I (i.e., information from other cameras).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE M ENTEZARI HAUSMANN whose telephone number is (571)270-5084. The examiner can normally be reached 10-7 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VINCENT M RUDOLPH can be reached on (571)272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE M ENTEZARI/Primary Examiner, Art Unit 2661